TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00136-CV


George Geoffrey Potts, Appellant

v.

Greystone Office, LP, Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. C-1-CV-08-006124, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		George Geoffrey Potts has filed a Motion to Dismiss Appeal and has certified that the
motion is unopposed.  We grant the motion and dismiss this appeal.  See Tex. R. App. P. 42.1(a)(1).


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   May 29, 2009